SULLIVAN, C. J.
This is an action in ejectment to recover the possession of lot 9 and the west half of lot 10 in block 21 in Hammer’s addition to the town of Glenns Ferry.
The village of Glenns Ferry owns lot 8 in said block and has its city jail on said lot 8. The real controversy arises over the exact location of lot 9 and the west half of lot 10 in said block. The cause was tried to the court without a jury and finding of facts and judgment entered in favor of the village, from which judgment this appeal was taken.
The sole question presented for determination is where in the village of Glenns Ferry and in Hammer’s addition thereto lot 9 and the west half of lot 10 are located. After hearing the testimony of the civil engineer or surveyor on the part of the plaintiff and of the county surveyor on the part of the defendant, and some other testimony, the court made its findings and judgment as above stated.
*764There are eight assignments of error, bnt they all go to the sufficiency of the evidence to support the findings.
After a careful examination of the evidence, we are satisfied that there is sufficient evidence in the record to support the findings of the trial court. The judgment must therefore be affirmed, and it is so ordered, with costs in favor of the respondent.
Morgan, J., concurs.